TIMEA TRE LYNN JOHNSON V. THE STATE OF TEXAS



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-02-358-CR





TIMEA TRE LYNN JOHNSON	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 213
TH
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)
------------

In November 1999, a jury convicted appellant Timea Tre Lynn Johnson of aggravated robbery with a deadly weapon and assessed punishment at ten years’ imprisonment, probated for ten years, and a $10,000 fine.  On August 20, 2002, pursuant to the State’s petition to revoke, the trial court revoked appellant’s community supervision and sentenced her to ten years’ imprisonment.  Appellant appeals from the trial court’s judgment revoking her community supervision.

In two points, appellant argues that there is no evidence to prove that she committed theft, as alleged in paragraph one of the petition to revoke, and that the trial court abused its discretion by revoking her community supervision.  Appellant pleaded true, however, to paragraph three of the petition to revoke, which alleged that she failed to complete an education program as directed by her supervision officer.  The trial court found this allegation true.  Because appellant's plea of true to any one of the allegations, standing alone, is sufficient to support the revocation of community supervision, we overrule appellant’s first point.  
See Moses v. State
, 590 S.W.2d 469, 470 (Tex. Crim. App. [Panel Op.] 1979).  Because of our ruling on point one, we need not address appellant’s second point.  
See
 
Tex. R. App. P. 
47.1.
 
  

We affirm the trial court’s judgment.	





SAM J. DAY

JUSTICE



PANEL A:	CAYCE, C.J.; DAY and HOLMAN, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  June 19, 2003

FOOTNOTES
1:See
 
Tex. R. App. P. 
47.4.